Citation Nr: 1329431	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  13-106 11	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to the service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2012 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the above claim.  The 
Veteran filed a notice of disagreement (NOD) with this 
determination in May 2012, and timely perfected his appeal 
in April 2013.

After the RO issued the final statement of the case (SOC) in 
April 2013, and after the appeal was transferred to the 
Board, the Veteran submitted additional evidence pertinent 
to the appeal.  VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation 
of a SOC unless this procedural right is waived in writing 
by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2012).  The 
appellant provided a waiver of review by the agency of 
original jurisdiction in June 2013.  Appellate review may 
proceed.

The Board notes that, in addition to the paper claims file, 
there is a Virtual VA paperless claims file associated with 
the above claim.  A review of the documents in such file 
reveals that they are either duplicative of the evidence in 
the paper claims file or are irrelevant to the issue on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The record evidence is in relative equipoise as to whether 
the Veteran is unable to secure or follow a substantially 
gainful occupation due to his service-connected 
disabilities, given his education and occupational 
background.





CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a total disability rating based on 
unemployability due to the service-connected disabilities 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.16 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the Board's decision to grant the Veteran's 
claim for a TDIU, a discussion as to whether VA's duties to 
notify and assist the appellant have been satisfied is not 
required.  The Board finds that no further notice or 
assistance is necessary, and the appeal at this time is not 
prejudicial to the Veteran.



II.	TDIU Consideration

Total disability ratings for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total if it is found that the 
disabled person is unable to secure or follow a 
substantially gainful occupation as a result of 1) a single 
service-connected disability ratable at 60 percent or more, 
or 2) as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  In this regard, the Board 
highlights that disabilities resulting from a common 
etiology or a single accident, and disabilities affecting a 
single body system (i.e., the orthopedic, digestive, 
respiratory, cardiovascular-renal, or neuropsychiatric 
system), are considered to be one disability.  38 C.F.R. 
§ 4.16(a).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may 
be considered when the Veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of an impairment 
so severe that it is impossible for the average person to 
secure and follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the Veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability." 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the 
impairment caused by non-service- connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In making this determination, the Board must assess the 
credibility and probative value of evidence, and, provided 
that it offers an adequate statement of reasons or bases, 
the Board may favor one medical opinion over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  While the Board is not 
free to ignore the opinion of a treating physician, it is 
free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Board notes that the fact that a Veteran is unemployed 
or has difficulty obtaining employment is insufficient, in 
and of itself, to establish unemployability.  The relevant 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

The Veteran contends that he is entitled to a TDIU.  
Specifically, he reported that he his disabling bilateral 
hearing loss has rendered him unemployable.  

In this case, service connection is in effect for tinnitus, 
rated as 10 percent disabling, and bilateral hearing loss, 
rated as 60 percent disabling.  The Veteran's combined 
disability rating is 60 percent.  While the Veteran has at 
least one service-connected disability rated at 40 percent 
or higher, he does not meet the combined 70 percent 
disability rating necessary to be eligible for a TDIU.  
However, the Board notes that the Veteran's bilateral 
hearing loss and tinnitus both result from a common etiology 
(i.e., in-service acoustic trauma) and both affect a single 
body system (i.e., his audiological system).  As such, these 
conditions are considered to be one disability for the 
purpose of determining whether the Veteran meets the 
schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  
Therefore, when the ratings for the Veteran's bilateral 
hearing loss and tinnitus are combined, they are evaluated 
at 60 percent disabling.  38 C.F.R. § 4.25.  Accordingly, 
because the Veteran has a single service-connected 
disability that has been rated as 60 percent disabling, he 
has met the percentage requirements of 38 C.F.R. § 4.16(a).

Now turning to the evidence of record, the Veteran was 
afforded a VA examination in December 2010 to assess his 
hearing loss disability.  At that examination, the Veteran 
reported that he had difficulty hearing at all times, and 
did not understand when people talked, even if it was quiet.  
He reported that he worked for Southwestern Bell for more 
than 30 years.  He was a lineman and installer repairmen.  
He also worked with special recruits.  After performing 
audiological testing, the VA examiner diagnosed the Veteran 
with left ear severe and right ear profound sensorineural 
hearing loss.  The effects of the Veteran's bilateral 
hearing loss on usual occupation and daily activities 
included, not hearing conversation well even with hearing 
aids, having to have most things repeated, and poor 
understanding of speech, especially in the right ear.  

The Veteran was afforded a VA examination in March 2012 to 
assess his employability.  The VA examiner performed 
audiological testing to determine the Veteran's level of 
hearing loss.  Upon examination, the examiner diagnosed the 
Veteran with mild to severe/profound sensorineural hearing 
loss with very poor speech discrimination, bilaterally.  The 
examiner noted that a thorough review of the medical records 
and claims file was completed.  It was his opinion that with 
the proper amplification and reasonable accommodations as 
specified in the Americans with Disabilities Act, the 
Veteran's hearing loss alone should not significantly affect 
vocational potential.  Employment would be feasible if 
requiring little interaction with the public.   

The Veteran submitted a May 2012 letter from his private 
treating Clinical Audiologist.  The Audiologist stated that 
the Veteran's most recent hearing test, done at the VAMC in 
March 2012, indicated that the Veteran had a severe to 
profound sensorineural hearing loss, bilaterally, with poor 
speech recognition.  The Veteran was currently rated 60 
percent service-connected for his hearing loss and 10 
percent for tinnitus.  After reviewing the Veteran's most 
recent test and talking with him, it was the Audiologist's 
opinion that the Veteran's hearing loss posed an extreme 
handicap on his ability to communicate and would make him 
virtually unemployable.  Due to his hearing loss he could 
not work in any high noise environment.  Additionally, even 
face to face communication would be limited as well as 
telephone communication.  His hearing loss would pose a 
significant safety risk in any job setting involving 
driving, transportation or moving machinery due to the fact 
that his loss is so severe.  His service-connected hearing 
loss significantly impaired his employability in most job 
assignments even with amplification.  

After a careful review of the evidence, the Board finds that 
the Veteran's pertinent lay evidence and the positive nexus 
opinion provided by the Veteran's private Audiologist, 
demonstrate that his service-connected bilateral hearing 
loss renders him unemployable.

While the March 2012 VA examiner concluded that with the 
proper amplification and reasonable accommodations as 
specified in the Americans with Disabilities Act, the 
Veteran's hearing loss alone should not significantly affect 
vocational potential, both the December 2010 VA examiner and 
May 2012 private Audiologist stated that the Veteran had 
difficulty hearing even with amplification.  Additionally, 
the May 2012 private Audiologist noted that the Veteran's 
bilateral hearing loss posed an extreme handicap on his 
ability to communicate and would make him virtually 
unemployable.

The Board concludes that the balance of positive and 
negative evidence of record is at the very least in relative 
equipoise with respect to the Veteran's TDIU claim.  He is 
entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  The 
Board finds that reasonable doubt exists as to whether the 
Veteran is able to secure and follow substantially gainful 
employment as a result of his service-connected bilateral 
hearing loss.  Indeed, where the evidence supports a claim 
or is in relative equipoise, the appellant prevails.  38 
U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, 
the Board grants the Veteran's claim of entitlement to a 
TDIU.  38 U.S.C.A. § 5107(b).


ORDER

Subject to the laws and regulations governing monetary 
awards, entitlement to a total disability rating based on 
individual unemployability due to the service connected 
disabilities is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


